Title: To George Washington from J. Des Moulins, 6 January 1794
From: Des Moulins, J.
To: Washington, George


          
            Most worthy Sir
            Philadelphia January 6th 1794
          
          I humbly presume to remind your Excellency, of, at present, a very unfortunate Man, who
            did himself the Honor of troubling You with a long Letter from Wilmington on the 1st of
            last Novr, taking the Liberty in it, of explaining the very unlucky Chances it has been
            my Lot to experience in my warm Endeavours to settle myself advantageously in your
              Country.
          The very material Concerns that must at present Engross your Excellencys Attention,
            leaves little Reason for an humble Individual like myself, to entertain my Surprise that
            my Letter may have been overlooked, notwithstanding I am so fully aware of your
            Excellency’s truly great and Philanthropick Mind.
          I have been in this City, since the 8th Octr, but it has pleased the supreme Disposer
            of all Events, to continue upon me a very severe Cold I caught on Board, and to inflict
            me with a Deafness ever since I have been here, which has prevented my Exertions to
            establish myself in a Situation—The October Packet being still due, I have not received
            a Remitance I expected, and am in the greatest Distress. In the Course of the Spring my
            Circumstances and Health, will be, I trust in a very different State and if your
            Excellency’s generous Heart induces You to afford me some temporary Assistance, your
            Goodness will ever be acknowledged by me with the warmest Sense of Gratitude.
          
          That I am no Impostor, I can refer your Excellency for Proof, to Genl Proctor, who I
            have had the Honor and Happiness of knowing since I have been here, and other
            respectable Persons, who are acquainted with the Truth of my unfortunate Situation. I am about to form a Connection with some Gentleman of the Law,
            from the very good Prospects I have of bringing over considerable Agency Business from
            Europe, and mean as soon as possible, to enroll myself a Citizen of your State. I have the Honor to be most faithfully, Sir, your very
            respectfull, most obedient, and very humble Servant
          
            J: Des Moulins
          
        